Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-20 are considered unpatentable for the reasons indicated below: 
Explained in the 101 rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically:

Step 2A, Prong 1: Using claims 1-5 as an example, the claims recite the limitations of “a method of channel encoding” and the method comprising identifying a block size; and performing an encoding procedure based on a first matrix corresponding to the block size, “wherein the first matrix is identified based on a base matrix, wherein the base matrix includes a submatrix…wherein column indices….include different values…wherein the first matrix is identified based on a value of 1….and wherein a number of rows in the submatrix is less than a number….” All of this falls under the abstract idea of mathematical concept.  
Specifically, the step of performing encoding procedure is a math calculation. The limitations that follow is specifying what the structure of the matrixes and the values they contain, which is specifying specific math formula. MPEP 2106.04 section II refers to RecogniCorp, LLC v. Nintendo Co. that states "adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract." Therefore, these encoding steps are only math concepts.
Step 2A, Prong 2: The above judicial exception is not integrated into a practical application. The additional limitations requiring that the encoding be done in a communication system and performed by an apparatus including a transceiver and at least one processor couple with the transceiver and further requiring the encoding procedure be performed by the processor is merely applying the judicial exception on a generic computer. One could also characterize the identifying block size step as data gathering, extra solution activity under prong 2.
Step 2B: The claim does not include additional elements, individually or combined, that are sufficient to amount to significantly more than the judicial exception. Again, the claim as a whole is directed to the abstract idea of math concept of encoding. The requirement of the transceiver and processor is again applying the math on a generic computer.  In the circumstance that the step of identifying block size is considered as extra-solution activity under prong 2, under step 2B, this is similar to previously court recognized well-understood, routine and conventional functions such as receiving or transmitting data over a network; see 2106.05(d)). Therefore, the claim is not patent eligible.
For the sake of brevity, the rejection for claims 6-20 are not included, but they are rejected under similar reasoning as described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112